DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/20/2020 has been entered.

Response to Amendments / Status of Claims
An amendment, filed 10/20/2020, is acknowledged. Claim 1 is amended. Claims 12 – 20 are newly entered. Claims 1 – 20 are currently pending in the application and under consideration for this office action.

All claim rejections under 35 U.S.C. 112(b) have been withdrawn by the Examiner in response to the amendment filed by Applicant.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, the claim recites “the fibers being removed from the teeth before eliminating the first and second binders”. However, the claim previously recites “each of the positioning elements presenting a plurality of teeth between which the fibers are received”. Thus, the fibers and teeth are not joined together or integral, and as such the fibers cannot be removed from the teeth themselves; rather, the fibers may be removed from the gaps between the teeth.
For the purpose of compact prosecution, the claim will be interpreted as requiring the fibers being removed from the gaps between the teeth before eliminating the first and second binders. The Examiner recommends Applicant amend the claim in this manner to overcome the rejection.
Claims 2 – 11 are rejected for their dependence on claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 5, 7 – 8, and 10 – 11 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0037602 (“Doorbar”; of record) in view of “Metal Injection Molding”, 2010. Industrial Metal Castings (“MIM”; of record), WO 2015/056513 (“Ikeda”; of record, English machine translation cited herein), US 6299810 (“Blackinton”), and “Metal Injection Molding” 2009 CustomPartNet (“CustomPartNet”).
Regarding claim 1, Doorbar teaches a method of fabricating a part out of composite material comprising fiber reinforcement densified by a metal matrix ([0001]), comprising: (a) positioning a plurality of fibers comprising a core each made of ceramic material coated by a metal sheath on a first preform ([0006], L 12-13; Fig. 4) for first portion of part to be fabricated; (b) positioning a second preform for a second portion to be fabricated on a first preform to obtain a stack ([0006], L 12-13; Fig. 5), the fibers being present between preforms ([0006], L 12-13); and (d) heat treating the stack to obtain a composite part ([0006], L 18-22), wherein the metal sheaths of the fibers are assembled with the metal preforms by diffusion bonding/welding ([0006], L 19).
Doorbar teaches the same material may be used for both preforms and metal sheath of the fibers ([0077]-[0078]). Thus, in this case, they will have the same melting point and satisfy the claimed conditions regarding melting temperature in the instant claim. 
Doorbar does not explicitly teach that 1st/2nd alloys are made of powder and binder, nor does it teach step c) debindering. Further, Doorbar does not explicitly teach that the first preform is present on a support and between two side walls of the support, the fibers being present on the first preform and on the side walls.
MIM teaches a metal injection molding method for manufacturing parts out of a metal alloy powder and binder (Process, Par 1, L 1), that includes a debindering step (Process, Par 2, L 2-3). 
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of MIM into Doorbar and make the first and second preforms by a metal injection molding process, thereby forming the preforms out of metallic powder and binder. The metal injection molding process has an advantage of producing small and complex shaped parts with outstanding mechanical properties.
Moreover, it would have been obvious to an ordinarily skilled artisan to leave the metal preforms taught by Doorbar in their powder and binder form until after arrangement with the plurality of fibers, as debindering would be conducted on a single arranged article, and the final heat treatment to obtain the composite part as taught by Doorbar ([0006], L 18-22) can also act as the sintering step to consolidate the metal powder, thereby reducing the number of required heat treatment steps, resulting in increased process efficiency.
The Examiner also references Ikeda, which teaches the joining of two preform, green components comprising metallic powder and binder, and subsequent sintering to bond the preforms together (P 2, Par 4, L 2-7).
Moreover, Doorbar teaches that the taught method, although described in detail with reference to reinforcement of metal rings, is equally applicable to other arrangements, such as shafts or structural components ([0083]); in these cases, the reinforcing metal coated fibers will be arranged accordingly ([0083]). The Examiner asserts that in the case of a reinforced shaft, for 
None of Doorbar, MIM, nor Ikeda explicitly teach that positioning elements are positioned on each of the side walls, each of the positioning elements presenting a plurality of teeth between which the fibers are received, thereby serving to hold the fibers in the desired orientation.
Blackinton teaches a system and method for forming a carbon fiber composite material (2: 35-39). Blackinton teaches that the system includes a pair of toothed rollers (i.e. “positioning elements”) (Fig. 4, #171) having a series of radially extending teeth (Fig. 4, #172), with the teeth of each pair of rollers meshing engagement and the rollers being mounted on drive shafts (Fig. 4, #173). The fibers are received between the intermeshing teeth of the pair of power rollers so that the fibers are pulled between the rollers and through the fiber delivery mechanism as the rollers are rotated (13: 2-8), and are further deposited in a layout tray section of the apparatus (13: 47-51). Further, it is clear from Fig. 4 that the toothed rollers are in contact with the side walls of the apparatus, and hold the fibers in a desired orientation (Fig. 4 #166-167). 
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Blackinton into Doobar in view of MIM and Ikeda and utilize toothed rollers as positioning elements during manufacture of a part. The toothed rollers serve as a means to transport fibers through a fiber delivery mechanism, and position fibers via deposition to a layout tray, analogous to the support of the instant claim.
Moreover, as the toothed rollers of Blackinton are not integral to the manufactured part, it would be obvious to an ordinarily skilled artisan that the fibers are removed from the teeth before elimination of the first and second binders of the stack structure.

CustomPartNet teaches that in metal injection molding processes, a feedstock comprising metal powder and binder mixture is injected into a mold (Injection molding step). Further, CustomPartNet teaches that the molded “green part” obtained from this molding step is ejected and cleaned to remove flash (Injection molding step) – subsequently, it is debinded and sintered outside of the mold (Debinding and Sintering steps).
 It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of CustomPartNet into Doorbar in view of MIM, Ikeda, and Blackinton and remove the green part from the mold prior to debinding and sintering. The method step as taught by CustomPartNet would perform the same function as it does in the CustomPartNet method, and the result of the incorporation of the removal step would be predictable; that is, the green part made of the preforms and fiber insert would be removed from the mold, and then debinded and sintered to form the final product (MPEP 2143 I A).
Regarding claim 2, Doorbar teaches that the same material may be used for both preforms and metal sheath of fibers ([0077]-[0078]). Thus, in this case the three components would have the same melting point and satisfy the claimed conditions. 
Regarding claim 3, MIM teaches a metal injection molding process (Metal Injection Molding). MIM also teaches that metal injection molding has advantage of producing small and complex shaped parts with outstanding mechanical properties (Advantages of Metal Injection Molding, Par 2, L 1-2).
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of MIM into Doorbar and make the first and second preforms by a metal injection molding process, 
Regarding claim 4, Doorbar teaches that the same material may be used for both preforms and metal sheath of fibers ([0077]-[0078]). Thus, in this case they will meet the claimed limitation of having the same majority element. 
Regarding claim 5, Doorbar teaches that the same material may be used for both preforms and metal sheath of fibers ([0077]-[0078]). Thus, in this case they will meet the claimed limitation of the metal sheath being identical to the first and/or second alloy. 
Regarding claim 7, Doorbar teaches that the metal sheaths of all or some of the fibers are in the form of continuous layers of a metal material ([0048], L 3-6 - "physical vapour deposition, sputtering, molten metal deposition").
Regarding claim 8, Doorbar teaches that the metal sheaths of all or some of the fibers are in the form of respective pluralities of metal strands surrounding the cores ([0048], L 3-6 - "wrapping metal wires"). 
Regarding claim 10, Doorbar teaches that the same material may be used for both preforms ([0078]). Thus, in this case they will meet the limitation of the alloys being identical.
Regarding claim 11, Doorbar teaches that the first and second metal components may be a titanium alloy, aluminum alloy, cobalt alloy, iron alloy, or any other suitable alloy, among others ([0078]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0037602 (“Doorbar”; of record) in view of “Metal Injection Molding”, 2010. Industrial Metal Castings .
Regarding claim 6, Doorbar does not explicitly teach that fibers are received in grooves of the preforms. Doorbar does teach that the plurality of fibers may be placed in a single groove of the first or second workpiece ([0022]). 
Vetters teaches a metal matrix composite preform where reinforcing fibers are placed in grooves on the surface of the matrix material ([0006]). Vetters also teaches that the grooves allow reinforcing fibers to be retained in place without use of additional mechanical means ([0022], L 3-9). 
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Vetters into Doorbar and place reinforcing fibers within grooves of the preforms. These grooves would allow the fibers to retain their place without use of additional mechanical means.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0037602 (“Doorbar”; of record) in view of “Metal Injection Molding”, 2010. Industrial Metal Castings (“MIM”; of record), WO 2015/056513 (“Ikeda”; of record, English machine translation cited herein), US 6299810 (“Blackinton”), and “Metal Injection Molding” 2009. CustomPartNet (“CustomPartNet”) as applied to claim 1, and further in view of US 2003/0017053 (“Baldwin”; of record).
Regarding claim 9, Doorbar does not explicitly teach that 2 sets of fibers extend in 2 non-parallel directions. 

It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Baldwin into Doorbar and provide a second set of fibers at a second, non-parallel direction to the direction of the first set of fibers. This second set of fibers would provide the finished part with further reinforcement, while avoiding damage to the first set of fibers.

Claims 12 – 16, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0037602 (“Doorbar”; of record) in view of “Metal Injection Molding”, 2010. Industrial Metal Castings (“MIM”; of record), WO 2015/056513 (“Ikeda”; of record, English machine translation cited herein), and US 6299810 (“Blackinton”).
Regarding claim 12, Doorbar teaches a method of fabricating a part out of composite material comprising fiber reinforcement densified by a metal matrix ([0001]), comprising: (a) positioning a plurality of fibers comprising a core each made of ceramic material coated by a metal sheath on a first preform ([0006], L 12-13; Fig. 4) for first portion of part to be fabricated; (b) positioning a second preform for a second portion to be fabricated on a first preform to obtain a stack ([0006], L 12-13; Fig. 5), the fibers being present between preforms ([0006], L 12-13); and (d) heat treating the stack to obtain a composite part ([0006], L 18-22), wherein the metal sheaths of the fibers are assembled with the metal preforms by diffusion bonding/welding ([0006], L 19).
Doorbar teaches the same material may be used for both preforms and metal sheath of the fibers ([0077]-[0078]). Thus, in this case, they will have the same melting point and satisfy the claimed conditions regarding melting temperature in the instant claim. 

MIM teaches a metal injection molding method for manufacturing parts out of a metal alloy powder and binder (Process, Par 1, L 1), that includes a debindering step (Process, Par 2, L 2-3). Further, MIM teaches that in metal injection molding processes, a metal powder and binder mixture is injected into a mold (Process, Par 1, L 1-2). An ordinarily skilled artisan would appreciate a mold to constitute at least a support, or bottom, and side walls. MIM also teaches that metal injection molding has the advantage of producing small and complex shaped parts with outstanding mechanical properties (Advantages, Par 2, L 1-3).
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of MIM into Doorbar and make the first and second preforms by a metal injection molding process, thereby forming the preforms out of metallic powder and binder. The metal injection molding process has an advantage of producing small and complex shaped parts with outstanding mechanical properties.
Moreover, it would have been obvious to an ordinarily skilled artisan to leave the metal preforms taught by Doorbar in their powder and binder form until after arrangement with the plurality of fibers, as debindering would be conducted on a single arranged article, and the final heat treatment to obtain the composite part as taught by Doorbar ([0006], L 18-22) can also act as the sintering step to consolidate the metal powder, thereby reducing the number of required heat treatment steps, resulting in increased process efficiency.

Moreover, Doorbar teaches that the taught method, although described in detail with reference to reinforcement of metal rings, is equally applicable to other arrangements, such as shafts or structural components ([0083]); in these cases, the reinforcing metal coated fibers will be arranged accordingly ([0083]). The Examiner asserts that in the case of a reinforced shaft, for example, the reinforcing fibers would, instead of being arranged in a ring-like fashion, be arranged along the length of the shaft and abut the sides of the mold as taught in MIM.
None of Doorbar, MIM, nor Ikeda explicitly teach that positioning elements are positioned on each of the side walls, each of the positioning elements presenting at least one opening positioned in register with an associated opening in the side walls, and each of the positioning elements presenting a plurality of teeth between which the fibers are received, thereby serving to hold the fibers in the desired orientation.
Blackinton teaches a system and method for forming a carbon fiber composite material (2: 35-39). Blackinton teaches that the system includes a pair of toothed rollers (i.e. “positioning elements”) (Fig. 4, #171) having a series of radially extending teeth (Fig. 4, #172), with the teeth of each pair of rollers meshing engagement and the rollers being mounted on drive shafts (Fig. 4, #173). The fibers are received between the intermeshing teeth of the pair of power rollers so that the fibers are pulled between the rollers and through the fiber delivery mechanism as the rollers are rotated (13: 2-8), and are further deposited in a layout tray section of the apparatus (13: 47-51). Further, it is clear from Fig. 4 that the toothed rollers are in contact with the side walls of the apparatus, and hold the fibers in a desired orientation (Fig. 4 #166-167). 

Moreover, it is clear from the annotated Fig. 4 of Blackinton presented below that the toothed rollers (i.e. positioning elements) present at least one opening, which is positioned in register with an associated opening in the side walls of the apparatus.

    PNG
    media_image1.png
    462
    482
    media_image1.png
    Greyscale

Regarding claim 13, Doorbar teaches that the same material may be used for both preforms and metal sheath of fibers ([0077]-[0078]). Thus, in this case the three components would have the same melting point and satisfy the claimed conditions. 
Regarding claim 14, MIM teaches a metal injection molding process (Metal Injection Molding). MIM also teaches that metal injection molding has advantage of producing small and 
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of MIM into Doorbar and make the first and second preforms by a metal injection molding process, thereby forming the preforms out of metallic powder and binder. The metal injection molding process has an advantage of producing small and complex shaped parts with outstanding mechanical properties.
Regarding claim 15, Doorbar teaches that the same material may be used for both preforms and metal sheath of fibers ([0077]-[0078]). Thus, in this case they will meet the claimed limitation of having the same majority element. 
Regarding claim 16, Doorbar teaches that the same material may be used for both preforms and metal sheath of fibers ([0077]-[0078]). Thus, in this case they will meet the claimed limitation of the metal sheath being identical to the first and/or second alloy. 
Regarding claim 18, Doorbar teaches that the metal sheaths of all or some of the fibers are in the form of continuous layers of a metal material ([0048], L 3-6 - "physical vapour deposition, sputtering, molten metal deposition").
Regarding claim 20, Doorbar teaches that the same material may be used for both preforms ([0078]). Thus, in this case they will meet the limitation of the alloys being identical.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0037602 (“Doorbar”; of record) in view of “Metal Injection Molding”, 2010. Industrial Metal Castings (“MIM”; of record), WO 2015/056513 (“Ikeda”; of record, English machine translation cited .
Regarding claim 17, Doorbar does not explicitly teach that fibers are received in grooves of the preforms. Doorbar does teach that the plurality of fibers may be placed in a single groove of the first or second workpiece ([0022]). 
Vetters teaches a metal matrix composite preform where reinforcing fibers are placed in grooves on the surface of the matrix material ([0006]). Vetters also teaches that the grooves allow reinforcing fibers to be retained in place without use of additional mechanical means ([0022], L 3-9). 
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Vetters into Doorbar and place reinforcing fibers within grooves of the preforms. These grooves would allow the fibers to retain their place without use of additional mechanical means.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0037602 (“Doorbar”; of record) in view of “Metal Injection Molding”, 2010. Industrial Metal Castings (“MIM”; of record), WO 2015/056513 (“Ikeda”; of record, English machine translation cited herein), and US 6299810 (“Blackinton”) as applied to claim 1, and further in view of US 2003/0017053 (“Baldwin”; of record).
Regarding claim 19, Doorbar does not explicitly teach that 2 sets of fibers extend in 2 non-parallel directions. 
Baldwin teaches a method for making a fiber reinforced article wherein fibers are oriented in 2 or more directions ([0005]; Figs. 5-6). Baldwin also teaches that the second set of fibers in a 2nd direction provides additional reinforcement, without damaging the first set of fibers ([0017]). 
.

Response to Arguments
Applicant’s remarks filed 10/20/2020 are acknowledged and have been fully considered. Applicant has argued that the amendments made to independent claim 1 and newly entered claims 12-20 distinguish over the prior art of record. The Examiner finds this argument persuasive, and as such the previous prior art rejections made in the Final Rejection mailed 08/21/2020 have been withdrawn. However, upon further search and consideration, new grounds of rejection have been entered by the Examiner, incorporating the newly cited Blackinton and CustomPartNet references.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2011/0171487 (“Ruckert”) – a method for making a part made of a metal matrix composite, including reinforcing fibres. The preform used in the method may be provided with spurs around which fibers may be positioned.
US 2014/0272274 (“Lazur”) – a method for joining composite preforms in which the extended fibers of one preform may be inserted into another preform to secure the preforms to each other
US 2017/0216911 (“Sabah”) – a method for manufacturing a part out of a metal matrix composite material, wherein the apparatus used includes a molding portion which may define a recess adapted for receiving a fiber reinforcement.
US 2020/0123069 (“Shim”) – a method of processing ceramic matrix composites, including placing the ends of a fiber preform into holes of tooling equipment in order to position the fiber preform during deposition of a matrix material.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to BENJAMIN C ANDERSON whose telephone number is (571)272-2842.  The examiner can normally be reached on M-Th 8:30 AM - 6:30 PM EST/EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on (571) 272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 





/B.C.A./Examiner, Art Unit 1735

/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735